Exhibit 10.1

SIGMA-ALDRICH CORPORATION

CASH BONUS PLAN

 

1. PURPOSE

The purpose of the Sigma-Aldrich Corporation Cash Bonus Program (the “Plan”) is
to provide a means by which Sigma-Aldrich Corporation (the “Corporation”) shall
be able to further align the interests of management with its shareholders by
providing management employees with incentives in addition to current
compensation to attain certain performance goals of the Corporation and to
attract and retain the services of competent management employees for the
Corporation and its subsidiaries. The Plan is also intended to provide qualified
performance-based compensation within the meaning of Section 162(m)(4)(C) of the
Internal Revenue Code of 1986, as amended (the “Code”), and Treasury Regulations
promulgated thereunder, and shall be interpreted and construed accordingly.

 

2. EFFECTIVE DATE AND TERM

The Plan is effective for calendar years beginning on or after January 1, 2010,
subject to approval by the shareholders of the Corporation, in accordance with
Treasury Regulations Section 1.162-27(e)(4)(vii), at the annual meeting of
shareholders in 2010.

 

3. ADMINISTRATION

(a) The Plan shall be administered by the Compensation Committee (the
“Committee”) of the Board of Directors of the Corporation (the “Board”) as such
Committee may be constituted from time to time. The Committee shall consist of
at least three members of the Board selected by the Board, all of whom shall be
“outside directors” as defined in Treasury Regulations Section 1.162-27(e)(3).

(b) A majority of its members shall constitute a quorum. All determinations of
the Committee shall be made by a majority of its members present at any meeting
at which there is a quorum. Any decision or determination reduced to writing and
signed by all of the members shall be fully as effective as if it had been made
by a majority vote at a meeting duly called and held. The Committee may appoint
a secretary, shall keep minutes of its meetings and shall make such rules and
regulations for the conduct of its business as it shall deem advisable.

(c) Subject to the express provisions of the Plan, the Committee also shall have
complete authority to interpret the Plan, to prescribe, amend and rescind rules
and regulations relating to it, and to make all other determinations necessary
or advisable for the administration of the Plan. The determinations of the
Committee under this Plan shall be conclusive.

 

4. ELIGIBILITY

Employees of the Corporation or any subsidiary of the Corporation who are
classified as management employees shall be eligible to participate in the Plan
(the “Participants”); provided, however, that for any calendar year the
Committee may, at the time it establishes performance goals for such year under
Section 5, limit participation to specified Participants or any class or classes
of Participants.

 

5. PERFORMANCE GOALS

For each calendar year beginning on or after January 1, 2010, the Committee
shall, no later than the 90th day of such year, establish performance goals for
such year (the “Performance Goals”), the results of which are substantially
uncertain within the meaning of Treasury Regulations Section 1.162-27(e)(2)(i)
at the time the Performance Goals are established. The Performance Goals for any
calendar year shall be based on one or more of the following business criteria
with respect to the Corporation and its subsidiaries as a whole, or may be
applied with respect to the Corporation or to any subsidiary, division or other
unit of the Corporation or with respect to individual objectives sales growth,
operating income, return on assets, stock price, earnings per share, cash flow,
market share, costs, debt to equity ratio, total shareholder return, total
shareholder return relative to peer group, return on capital, return on invested
capital, working capital, free cash flow, operating cash flow, net cash flow,
revenue growth, growth in operating income, achievement of operating profit,
pre-tax profit, economic value added, budget or profit plan achievement, market
capitalization, net debt reduction, and or other relevant business performance
criteria as determined by the Committee and approved by shareholders. If, after
the Performance Goals for a calendar year have been established, a change occurs
in the applicable accounting principles or practices which affects any
Performance Goal for such year, such Performance Goal shall be applied after
application of such change.

 

- A-1 -



--------------------------------------------------------------------------------

6. DETERMINATION AND PAYMENT OF BONUSES

(a) At the time that the Performance Goals for a calendar year are established,
the Committee shall also establish an objective formula, based on the
attainment, in whole or in part, of the Performance Goals for such year, for
determining bonuses based on a specified percentage of annual base salary
(including amounts contributed under a salary reduction agreement to a plan
maintained by the Corporation under Section 125 or 401(k) of the Code or under
any other deferral plan) paid to any Participant or class of Participants for
such year. Such formula must be expressed in terms such that a third party
having knowledge of the relevant results under the Performance Goals could
calculate the amount to be paid to any Participant. Notwithstanding the
foregoing, the maximum bonus payable to any participant for any calendar year
shall not exceed $3,000,000.

(b) The formula established pursuant to Section 6(a) for any calendar year must
preclude any discretion by the Committee to increase the amount of the bonus
that would be payable to any Participant for such year. The Committee may, in
its sole discretion and for any reason, reduce the bonus otherwise payable to
any Participant for any calendar year; provided, however, that such reduction
may not result in an increase in the bonus payable to any other Participant.

(c) After the end of each calendar year, the Committee shall certify in writing
whether the Performance Goals for such year have been attained, in whole or in
part, and the bonus payable to each Participant for such year, if any, shall be
determined in accordance with such certification under the formula established
for such year pursuant to Section 6(a). No bonus shall be payable prior to, or
in excess of the amount determined in accordance with, such certification.

(d) As soon as practicable following the certification and determination
described in Section 6(c), the bonus determined for each Participant shall be
paid in cash (or its equivalent) to the Participant (or, in the event of the
Participant’s death prior to such payment, the Participant’s estate) in a single
lump sum unless such bonus is deferred in whole or in part pursuant to any other
deferral plan.

(e) In the event a Participant terminates employment with the Corporation and
its subsidiaries during any calendar year for any reason, such Participant shall
not be entitled to receive any bonus under this Plan for such year unless the
Committee decides otherwise in its sole discretion. However, in no event shall a
“covered employee” as defined under Section 162(M) of the Code, whose employment
terminates due to reasons other than death, disability, or a change of ownership
or control receive any bonus or payment hereunder unless the applicable
performance goals have been attained.

(f) All bonuses payable under the Plan shall be subject to applicable
withholding for federal, state and local income and other taxes.

(g) The Board shall, in all appropriate circumstances, require reimbursement of
any annual incentive payment to an executive officer where: (1) the payment was
predicated upon achieving certain financial results that were subsequently the
subject of a substantial restatement of Company financial statements filed with
the Securities and Exchange Commission; (2) the Board determines the executive
engaged in intentional misconduct that caused or substantially caused the need
for the substantial restatement; and (3) a lower payment would have been made to
the executive based upon the restated financial results. In each such instance,
the Company will, to the extent practicable, seek to recover from the individual
executive the amount by which the individual executive’s incentive payments for
the relevant period exceeded the lower payment that would have been made based
on the restated financial results. For purposes of this policy, the term
“executive officer” means any officer who has been designated an executive
officer by the Board.

 

- A-2 -



--------------------------------------------------------------------------------

7. AMENDMENT OR TERMINATION

The Board may at any time amend the Plan in any fashion or terminate the Plan;
provided, however, that no amendment shall be made which would cause bonuses
payable under the Plan to fail to constitute qualified performance-based
compensation within the meaning of Code Section 162(m)(4)(C); provided further,
that no amendment shall, without the prior approval of the shareholders of the
Corporation in accordance with Treasury Regulations Section 1.162-27(e)(4),
(i) materially alter the Performance Goals set forth in Section 5, (ii) increase
the maximum bonus set forth in Section 6(a), (iii) change the class of eligible
employees set forth in Section 4, or (iv) implement any change to a provision of
the Plan requiring shareholder approval in order for the Plan to continue to
comply with the requirements of Code Section 162(m)(4)(C). Furthermore, no
amendment or termination shall, without the written consent of the Participant,
alter or impair a Participant’s right to receive payment of a bonus for a
calendar year that is due but has not yet been paid.

 

8. MISCELLANEOUS

(a) Neither the establishment of the Plan, any provisions of the Plan nor any
action of the Committee shall be deemed or held to constitute an employment
contract or confer on any Participant the right to remain employed by the
Corporation or any of its subsidiaries, and the Corporation and its subsidiaries
reserve the right to terminate the employment of any Participant, and otherwise
deal with any Participant with respect to terms and conditions of employment, in
the same manner as if this Plan had not been established.

(b) The Plan shall be unfunded, the status of any Participant who is entitled to
a bonus under the Plan shall be that of an unsecured creditor of the
Corporation, any bonuses payable hereunder shall be paid solely from the general
assets of the Corporation and nothing in the Plan shall be interpreted or
construed to give the Participant or any other person any right, title, interest
or claim in or to any specific asset, fund, reserve, account or other property
of any kind whatever owned by the Corporation.

(c) This Plan shall not affect or impair the rights or obligations of a
Participant under any other contract, arrangement, pension or profit sharing
plan, deferred compensation agreement or other compensation program of the
Corporation.

(d) A Participant’s rights under the Plan shall not be subject in any manner,
either in whole or in part, to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, execution, levy, garnishment,
attachment or any similar action, any such attempted action shall be void and of
no effect and no such rights shall be liable for or subject to any debts,
contracts, engagements, torts or other obligations or liabilities of a
Participant other than any obligation or liability owed to the Corporation or
any of its subsidiaries; provided, however, that this Section 8(d) shall not
apply with respect to payment of a bonus to a Participant’s estate in accordance
with Section 6(d) in the event of the Participant’s death.

(e) If the Corporation determines that a Participant is unable to care for his
or her affairs because of illness or accident, any bonus payable to such
Participant under the Plan may be paid to his or her spouse, child, parent or
any other person deemed by the Corporation to have incurred expense for such
Participant (including a duly appointed guardian, committee, or other legal
representative), and any such payment shall be a complete discharge of the
Corporation’s obligations hereunder.

(f) All obligations of the Corporation under the Plan shall be binding on any
successor to the Corporation, whether as the result of purchase, merger,
consolidation or otherwise.

 

- A-3 -



--------------------------------------------------------------------------------

(g) If any term or condition of the Plan is held to be illegal, invalid or
unenforceable for any reason, or if any provision of the Plan is determined to
be inconsistent with the requirements of Code Section 162(m)(4)(C), such term,
condition or provision shall be disregarded, and the remainder of the Plan shall
remain in force and effect as if such term, condition or provision had not been
included.

(h) The Plan shall be construed in accordance with and governed by the laws of
the State of Missouri, without regard to its conflict of law provisions.

 

- A-4 -